Citation Nr: 1738831	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right lower extremity shin splints.  

2.  Entitlement to an initial compensable disability rating for left lower extremity shin splints.  

3.  Entitlement to an initial disability rating higher than 20 percent for right shoulder degenerative joint disease with deformed clavicle.  


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from April 2004 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in October 2014.  At that time there were many more issues on appeal; namely, service connection (claim to reopen) for a respiratory disorder; service connection for left shoulder, right clavicle, psychiatric, low back, left knee, sleep, cervical spine, and traumatic brain injury disorders; higher ratings for cervical muscle strain, hearing loss, and tinnitus; entitlement to TDIU; and restoration of 20 percent rating/reversal of rating reduction for cervical muscle strain.  The Board remanded all of the issues on appeal.  

In a rating decision dated in July 2016, the RO granted service connection for a left shoulder, a right clavicle, a psychiatric disorder (PTSD and unspecified depressive disorder), and a low back disorder; thus resolving the appeal of those issues.  The RO also granted entitlement to TDIU and fully restored the 20 percent rating for cervical muscle strain; thus resolving the appeal of those issues.

Pursuant to the Board's October 2014 remand directives, the RO also issued a statement of the case (SOC) in September 2016 on the issues of new and material evidence for a respiratory disorder; service connection for left knee, sleep, cervical spine cyst, and TBI disorders; and higher initial ratings for service-connected hearing loss, and tinnitus.  No substantive appeal of these issues was filed.

The Board also directed the RO to issue a SOC on the issue of a higher initial rating for service-connected cervical muscle strain (see October 2014 Board remand), and in a rating decision dated in July 2016, the RO assigned a 20 percent rating for cervical muscle strain effective January 9, 2008, and noted that the matter was still on appeal; and included the issue of an initial rating higher than 20 percent for cervical muscle strain in its September 2016 SOC.  Again, a substantive appeal to the September 2016 SOC has not been filed.

Thus, the remaining issues on appeal are higher initial ratings for service-connected left and right leg shin splints and right shoulder degenerative joint disease.  For the reasons set out below these matters are REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In his January 2011 Form 9 the Veteran requested a Board Hearing, after which there ensued the following sequence of events:

* In correspondence dated in August 2013, the Veteran withdrew his request for a Board Hearing.
* After the Board remand, in correspondence dated in November 2014, the Veteran revived his request for a Board Hearing and asked that the hearing be done by videoconference .
* In February 2015, the Veteran requested a Board Hearing at his local RO, and asked what was taking so long to schedule the hearing.
* In a letter dated in May 2015, the RO notified the Veteran that a Travel Board hearing had been scheduled for July 24, 2015. 
* On July 24, 2015, the Veteran duly reported at the RO for the scheduled Travel Board hearing, but was not seen.  See July 28, 2015 Report of Contact/DRO Conference Report.
* In a letter dated in May 3, 2017, the Board advised the Veteran that his appeal had been returned to the Board's docket.
* In a letter dated July 24, 2017, the Board asked the Veteran to clarify whether he still wanted a Board Hearing; and if so, the type of hearing he desired.  In that letter the Board stated "if you do not respond within 30 days from the date of this letter, the Board will use your previous selection to determine your choice of hearing."
* The Veteran has not withdrawn his request for a Board Hearing.

According to the documentation in the claims file the Veteran duly showed for a scheduled Board Hearing on July 24, 2015 but was not seen; and he has not withdrawn his request for a Board Hearing.  Remand for re-scheduling of the requested Board Hearing is therefore warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing and provide adequate notice to the Veteran of the scheduled hearing in accordance with 38 C.F.R. § 19.76.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

